RICHMOND, Justice:
On November 10, 1993, oral arguments were heard in the appeal of the October 28, 1993, decision of the trial court. This decision found that the land at issue belonged to appellee Urn family and enjoined appellants from further construction on that land.
In reviewing a decision of the Land and Titles Division or the Trial Division, the Appellate Division utilizes a "clear error" standard. A.S.C.A. § 43.0801(b); T.C.R.C.P. 52(a); see Moea'i v. Alai'a, 12 A.S.R.2d 91, 92 (App. Div. 1989); Tuileata Family v. Amituana'i, 8 A.S.R.2d 173, 175 (App. Div. 1988). This standard of review applies to the lower court's evaluation of witnesses' credibility. Moea`i, 12 A.S.R.2d at 92 (quoting T.C.R.C.P. 52(a)); National Pac. Ins. Co. v. Oto, 3 A.S.R.2d 94, 94-95 (App. Div. 1986). When conflicting testimony has been presented, "believ[ing] the witnesses favoring the appellee and disbelieving those favoring the appellant . . . is the prerogative of the trial court which saw and heard the witnesses." National Pac. Ins., 3 A.S.R.2d at 94.
Appellants' arguments essentially consisted of asserting thai their witnesses *20and not appellees' witnesses should be believed, as well as claiming that landmarks and construction on the land supported their ownership claim. However, these arguments only dispute the trial court's evaluation of the evidence. Determining the credibility and weight of the evidence is the function of the trial court, and its findings were amply supported by the evidence. Therefore, the decision of the Land and Titles Division is affirmed.
It is so ordered.